Citation Nr: 1750233	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  11-31 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a skin disorder, to include as a result of exposure to herbicide agents.

2. Entitlement to service connection for a cardiac disorder, to include as a result of exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Davidoski, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1967 to May 1969, which included service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA). 

In October 2015, the Veteran appeared and provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

This case was previously before the Board in July 2016. At that time, the Board remanded the Veteran's claims for service connection for a skin disorder and service connection for a cardiac disorder for further development.  A third issue, service connection for a right hip disorder, as secondary to his service-connected right ankle disorder was also remanded at that time, but was subsequently granted at the RO level and is no longer on appeal.

The issue of service connection for a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's cardiac disorder is not linked to an in-service incurrence by a medical nexus, was not caused by herbicide exposure, and did not manifest within one year of separation from service.
CONCLUSION OF LAW

The criteria for service connection for a cardiac disorder, to include as a result of exposure to herbicide agents, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, adjudication of his claim at this time is warranted. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  All service treatment records, VA treatment records, and private medical treatment records identified by the Veteran have been obtained.  Furthermore, the Veteran testified at a Board hearing and a transcript of the hearing is of record.  

The Veteran was also provided with VA examinations for his heart and skin conditions in December 2016.  While the Veteran's representative asserted that the VA examiner did not address the issue of aggravation, the Board finds that aggravation was clearly addressed and that the Veteran's representative may not have read both VA examination reports regarding the Veteran's heart condition.  Admittedly, the record was somewhat confusing as multiple opinions were issued on the same day, one of which did not address presumption of soundness questions, and the other which did.  Nevertheless, the medical evidence of record does clearly address aggravation, and the Veteran has not introduced any medical evidence to contradict the examiner's conclusions.

Moreover, neither the Veteran nor his representative has raised any other objections to the adequacy of any of the examinations conducted during this appeal, so the Board does not question their adequacy.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has distinguished between those cases in which the preexisting condition is noted upon entry into service, and those cases in which the preexistence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); see also 38 U.S.C.A. § 1111 (presumption of sound condition).  "[I]f a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder."  Wagner, 370 at 1096; see also 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In such claims, the Veteran has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation.  See Wagner; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the claimant meets his burden of demonstrating an increase in service, the disability is presumed to have been aggravated in service, and the burden is on the Secretary to rebut that presumption.  Horn, 25 Vet. App. at 234; 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  To rebut that presumption, the Secretary must show, by clear and unmistakable evidence, that the worsening of the condition was due to the natural progress of the disease.  Horn, 25 Vet. App. at 235 n. 6; 38 U.S.C.A. § 1153.

To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304 (b); see also 38 U.S.C.A. § 1111; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  History of pre-service existence of a disease does not constitute a notation of such condition.  See id. at 240 (holding that "asthma" was not noted where, although the Veteran checked a box indicating that he had a history of the disease, a clinical evaluation detected no abnormalities of the lungs).  However, the disease need not be symptomatic at the time of the evaluation, so long as a diagnosis is provided.  See Verdon v. Brown, 8 Vet. App. 529, 530 (1996) (holding that "bunions" were noted at induction examination where orthopedic examiner diagnosed "bunions," despite also stating "no problem [with] feet.").

Further, a veteran who served in Vietnam during the Vietnam Era is presumed to have been exposed to Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  Certain enumerated chronic diseases associated with exposure to herbicide agents (Agent Orange) may be service connected on a presumptive basis as due to exposure to herbicides.  38 C.F.R. § 3.309(e).  Of note, ischemic heart disease is a disease that VA regulations include on the presumptive list.  No other heart disease or condition is on the list.

Additionally, service connection can also be established through application of a statutory presumption for chronic diseases, like endocarditis, which includes all forms of valvular heart disease, when manifested to a compensable degree within a year of separation from service.  38 C.F.R. §§ 3.307, 3.309.  If a chronic disease is not manifested to a compensable degree within a year of separation of service, then, generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303 (b).  

The Veteran currently has valvular heart disease and underwent an aortic valve replacement in 2002.  The Veteran contends that he had a heart murmur and congenital defect of an aortic valve prior to service and that his service caused these conditions to worsen, resulting in his current heart pathology.  

Here, the Board finds that the conditions of heart murmur and congenital aortic valve defect were not noted upon entry into service.  Although the Veteran testified that he discussed the pre-existing heart murmur with the doctor during his induction physical, the physical examination report did not note any pre-existing heart defects and the examiner ultimately concluded that the Veteran was qualified for active service.  The Board finds, therefore, that neither the Veteran's heart murmur nor his aortic valve defect was a condition recorded at that time.  The presumption of soundness applies as to the Veteran's heart murmur and congenital valve defect.  Therefore, if the Board is to find that the presumption of soundness is rebutted and that the Veteran's heart murmur and congenital valve defect preexisted service, it must find (1) that clear and unmistakable evidence shows that conditions preexisted service; and (2) that clear and unmistakable evidence shows that his conditions were not aggravated by service.  Horn, 25 Vet. App. at 234.  

The Veteran underwent a VA examination in December 2016 to determine the etiology of his current heart valve disease.  The VA examiner determined that the Veteran clearly and unmistakably had a heart condition which existed prior to service and it was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner explained that the Veteran's hypertension was likely responsible for any current heart problems.  This opinion has not been refuted, undercut, or questioned by any competent evidence.  

The Veteran did provide the Board testimony to support this claim, asserting that his current heart condition was the result of a pre-existing heart murmur being aggravated by his military service.  Unfortunately, while he may sincerely believe that his military service aggravated his pre-existing heart conditions and led to his current heart condition, assessing the increase in severity of these disabilities is of a complex medical nature and certainly not of the type that he has the competence to make within the experiences of his five senses.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159 (a)(2).  

Here, the Board finds the Veteran is not competent to make determinations regarding whether there was aggravation of the acknowledged pre-existing conditions during or as a result of his military service.  Especially regarding his heart defects, the Veteran's opinion is not competent to establish that his heart valve condition was permanently worsened due to in-service events or Agent Orange exposure.  See 38 C.F.R. § 3.159 (a)(2); and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection).  Rather, heart valvular diseases are medically complex conditions whose etiologies require specialized medical expertise, as well as diagnostic testing, not simply lay observation and experience.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  The Veteran simply lacks the competency to draw that type of medical conclusion. 

The Board finds, therefore, that the presumption of soundness is rebutted.  As such, any allegation that his current heart valve disorder is due to his pre-existing conditions would not entitle the Veteran to a grant of service connection, lacking service connection for the current level of the pre-existing conditions.

The Board acknowledges that an argument could be made that the opinion which formed the basis for rebutting the presumption of soundness was inadequate.  However, even if this were the case, service connection would not be warranted.  See Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012) (holding that the presumption of soundness applies only when a disease or injury manifests in service which was not noted on entry, and a question arises as to whether it preexisted service).  As the Court stated in Gilbert: "The presumption of soundness . . . does not relieve the veteran of the obligation to show the presence of a current disability and to demonstrate a nexus between that disability and the in-service injury or disease or aggravation thereof."  Id.  In other words, even if the presumption of soundness is not rebutted, the current disability and nexus elements of service connection must still be satisfied in order to establish entitlement to service connection benefits. 

Regarding a possible presumptive service connection due to herbicide agent exposure, the Veteran, having served in the Republic of Vietnam during the Vietnam Era, is presumed to have had exposure to herbicide agents.  However, the Veteran's heart condition is not ischemic heart disease, so service connection on a presumptive basis due to herbicide exposure is not warranted.  38 C.F.R. §§ 3.307, 3.309(e).   

The Board has also considered whether the Veteran has presented a continuity of symptomatology associated with his valvular heart disease, and it finds that he has not done so.  The record contains no complaints relating to the Veteran's current heart issues until 2002, more than 30 years after he separated from service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised). 

Thus, the Board finds that the weight of the evidence does not support a finding of continuous symptoms since active duty.  As such, the medical nexus element cannot be met via a continuity of symptomatology.  Furthermore, lacking any medical records indicating the Veteran's valvular heart disease symptoms began within one year following separation from service, the Board finds that the Veteran's valvular heart disease was not shown within one year following separation from service, or for many years after service.  Therefore, presumptive service connection is not warranted for the Veteran's valvular heart disease.  38 C.F.R. §§ 3.307, 3.309.

Lacking a service-related aggravation of a pre-existing condition causing his current heart condition or a presumptive service connection, the Veteran must establish the three elements of a direct service connection claim for service connection to be awarded.  The Veteran's service treatment records are silent for any heart treatment or condition.  There is no allegation to the contrary.  Moreover, the Veteran's current heart condition was not diagnosed for years after service.  Furthermore, a December 2016 VA examiner opined that that the Veteran's current claimed heart condition was less likely than not incurred in or caused by his service.  The VA examiner also provided a rationale that, based on information reviewed, the Veteran's hypertension was more likely than not the contributing factor of his current heart condition.  The Veteran is not service-connected for his hypertension.  As such, the criteria for direct service connection have also not been met, and the Veteran's claim is denied. 


ORDER

Service connection for a cardiac disorder, to include as a result of exposure to herbicide agents, is denied.


REMAND

The Board previously remanded the Veteran's claim for service connection for a skin condition for a VA examination to be conducted regarding the etiology of his skin condition.  The December 2016 VA examiner stated that, lacking any current pathology, the Veteran did not have now, nor had he ever had a skin condition, but contradicted this statement by also acknowledging that the Veteran was being treated with a topical cream for a skin rash.  The Board acknowledges that in the absence of proof of a current disability, there can be no valid claim for service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  However, the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim." McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).   VA treatment records clearly show treatment for a rash which "comes and goes" during the pendency of the Veteran's claim.  An addendum opinion is needed to address skin conditions which may not have manifested during the physical VA examination.

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the VA examiner who conducted the December 2016 skin examination, or if she is not available, to another examiner.  If an opinion cannot be provided without an examination, one should be provided.  The reviewer should respond to the following:

A. Identify all skin disabilities which occurred during the pendency of the Veteran's claim, dating back to January 2007 when his claim was filed, based on a review of all of the Veteran's statement and findings in his treatment records of skin conditions requiring the use of medication.

B. For any skin disability noted, opine as to whether it is at least as likely as not (50 percent or better probability) that such disability either began during or was otherwise caused by his military service, to include his presumed exposure to herbicide agents.  Why or why not?

2. Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


